Holcomb, J.
Upon a complaint and supplemental complaint, five specific charges of misconduct in violation of his oath as an attorney at law were filed and duly heard by the board of law examiners against E. S. Snelling, an attorney practicing law at South Bend, Washington.
Upon the hearing, after considering the matters before them, the board found that the first, second, third, and fifth causes of action were not sustained by the evidence, and that the fourth cause of action was sustained.
The fourth cause of action was that, on April 2,1920, the Governor of the state of Washington issued to Snelling a commission as a notary public; that this *57commission was issued upon the petition of twenty freeholders of Pacific county; that the petition stated that E. S'. Snelling was a reputable citizen of Pacific county, and an elector of the state of Washington; that, at the time of the issuance of such commission, the law of the state of Washington provided that notaries public should have the qualifications of electors. The qualifications for electors were that they must be citizens of the United States, and must have lived in the state of Washington for one year, and in the county ninety days; that, prior' to 1917, the respondent was a resident and elector in the state of Washington, residing at Chehalis; from 1917 to December 25, 1919, he resided with his family at St. Helens in the state of Oregon, and had ceased to be a resident and elector in the state of Washington; about December 25, 1919, he came to South Bend, Washington, with the intention of residing there, and took up his residence at South Bend. His family came from Oregon to Washington in June, 1920. In March, 1920, the foregoing petition for the appointment of respondent as a notary public was circulated by respondent at South Bend, Washington, and twenty persons signed the same. At the time of its circulation, respondent was not an elector in the state of Washington, and he was not qualified to hold the office of a notary public. He knew that he was net qualified to hold such office, and he represented to the signers of such petition that he was qualified to hold the office of notary public; that his attention was expressly called to the fact that he was not qualified to hold the office, but notwithstanding that fact he caused the petition to be circulated, and obtained thereon from the Governor his commission; that such commission was obtained by deception and fraud; that he is acting under such commission, and continues so to act; that the conduct of respondent *58in the above respects was dishonest, unethical, and unprofessional. Upon these findings, the board unanimously recommended that the respondent be suspended from the practice of law in the state of Washington for one year.
The findings of the board of law examiners are fully and completely sustained by the record. In fact there is little dispute or denial on the part of respondent that he obtained his commission as notary public without having the qualifications necessary therefor at the time it was issued. He testified that he thought but little about it; that a bank which he was helping to organize to do business in South Bend desired a notary public in connection therewith, and that he be such notary public, and that a representative of the bank circulated the petition. But when it had been circulated, respondent received it into his possession and forwarded it to the secretary of the Governor. The petition clearly stated at the top that the freeholders certified that they were well acquainted with E. S. Snelling, and that he was a reputable citizen of the county and an elector of the state of Washington. Consequently, even if the petition had been circulated and signed on behalf of respondent, when it was forwarded by him to the office of the Governor he knew that he was not an elector in the state of Washington. He therefore should have withheld his petition. His presentation thereof was an assent to the misrepresentation. He testified that what he did was done in the utmost good faith; but he also admitted that he knew at the time that he was not an elector in the state „ of Washington, but that he had come here with the intention of becoming such, and to permanently reside in the state of Washington.
We are therefore of the opinion that the findings of the board must be sustained, but we are of the opinion *59that, since no one is shown to be injured by the misconduct of respondent, the correction imposed upon him is somewhat too harsh. It is true he deserves censure, for a lawyer should know better than to do such things. If he does not, or is willing to take such chances by treating matters of compliance with the statutory law lightly, he is not a safe person to advise clients. But if he is to be suspended from practice at all, as a corrective and disciplinary measure, a year’s suspension is tantamount to permanent disbarment, for respondent, who is practicing in a comparatively small community, will have lost all the practice that he ever had there during the term of a year.
We are therefore of the opinion that a sufficient punishment and discipline is that he be censured and reprimanded by the court, as he hereby is, and suspended from the practice of law for a period of three months from the date of the filing hereof.
Main, C. J., Tolman, Parker, Bridges, Fullerton, Mitchell, and Mackintosh, JJ., concur.